NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BAYRON DAVILA-LOPEZ,                            No.    14-73256

                Petitioner,                     Agency No. A205-022-882

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Bayron Davila-Lopez (“Davila-Lopez”), a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing Davila-Lopez’s appeal from an immigration judge’s (“IJ”) decision

denying Davila-Lopez’s application for withholding of removal and relief under




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252(a), and we deny in part and dismiss in part the petition.

      Where, as here, the BIA adopts the IJ’s reasoning, we review both the IJ’s

and BIA’s decisions. Alanniz v. Barr, 924 F.3d 1061, 1065 (9th Cir. 2019). We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo

our jurisdiction. Pena v. Lynch, 815 F.3d 452, 455 (9th Cir. 2016).

      The agency did not err in finding that Davila-Lopez did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))).

      Substantial evidence supports the agency’s conclusion that Davila-Lopez

failed to establish he was or would be persecuted on account of a protected ground.

Even though he was the victim of crime, there is no connection between the


                                          2                                   14-73256
alleged extortion by gang members and a protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Our conclusion is not affected by the

differing nexus standards applicable to asylum and withholding of removal claims.

Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (discussing Zetino

v. Holder having drawn no distinction between the standards where there was no

nexus at all to a protected ground).

      Thus, Davila-Lopez’s withholding of removal claim fails.

      We do not have jurisdiction to review Davila-Lopez’s claim for CAT relief

because he failed to exhaust his administrative remedies on appeal to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency). Additionally, Davila-Lopez waived

his claim for CAT relief before this court. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   14-73256